 1

 2

 3

 4

 5

 6

 7

 8                              IN THE UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     PETER STAVRIANOUDAKIS, ET AL.,                            Case No. 1:18-cv-01505-LJO-BAM
12
                                                 Plaintiffs, ORDER APPROVING STIPULATION
13                                                           CONTINUING INITIAL SCHEDULING
                     v.                                      CONFERENCE
14

15   U.S. DEPARTMENT OF FISH &
     WILDLIFE, ET AL.,
16
                                            Defendants.
17

18

19         Pursuant to the parties’ stipulation (Doc. No. 47) and in light of Plaintiffs’ motion for

20   preliminary injunction and Defendants’ motions to dismiss currently pending before the Court, and

21   for good cause appearing, the Initial Scheduling Conference currently scheduled for September 3,

22   2019, is HEREBY CONTINUED to October 3, 2019, at 9:00 AM in Courtroom 8 before Judge

23   Barbara A. McAuliffe. A JOINT Scheduling Conference Report, carefully prepared and executed

24   by all counsel, shall be electronically filed in full compliance with the requirements set forth in the

25   Order Setting Mandatory Scheduling Conference (Doc. No. 4) one (1) full week prior to the

26   Scheduling     Conference,      and     a    copy    shall    be     emailed,   in   Word   format,   to

27   bamorders@caed.uscourts.gov. The parties may appear at the scheduling conference by telephone

28
                                                           1
     Order Approving Stipulation to Extend Time to Respond to Complaint
     No: 1:18-cv-01505-LJO-BAM
 1   with each party using the following dial-in number and passcode: dial-in number 1-877-411-9748;

 2   passcode 3190866.

 3

 4   IT IS SO ORDERED.
 5
         Dated:     August 19, 2019                                /s/ Barbara   A. McAuliffe   _
 6                                                             UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                           2
     Order Approving Stipulation to Extend Time to Respond to Complaint
     No: 1:18-cv-01505-LJO-BAM
